UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOHN YARBOROUGH,
Plaintiff-Appellant,

v.

BISHOP ROBINSON, Secretary; RICHARD
LANHAM, Commissioner; JACK
CRAGWAY, DOC Headquarters
Administrative Remedy Coordinator;
MICHAEL HILL, L.P.N.; THOMAS R.
CORCORAN, Warden; GARY HORNBAKER,
Assistant Warden; JAMES MURPHY,
Chief Security; MARION TUTHILL,
Major; M. REID, Captain; THOMAS
REULING, Captain; LUKE MONTGOMERY,
                                               No. 97-7603
Captain; KATHLEEN LANDERKIN,
Administrative Remedy Coordinator;
M. D. GAVIGAN, Lieutenant; A. D.
TANNER, Sergeant; CHARLES SMITH,
Officer, CO II; DENNIS HARRIS,
Sergeant; MICHAEL MILLER, Case
Manager; GEORGE SHAHANIAN, Case
Manager,
Defendants-Appellees,

and

THREE UNKNOWN (VAT) ADJUSTMENT
OFFICERS,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
 Catherine C. Blake, District Judge.
(CA-96-3519-CCB)
Submitted: November 30, 1998

Decided: December 17, 1998

Before WIDENER, HAMILTON, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas W. Felder, II, Greenbelt, Maryland, for Appellant. J. Joseph
Curran, Jr., Attorney General, Gloria Wilson Shelton, Assistant Attor-
ney General, Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

John Yarborough appeals the district court's grant of summary
judgment for defendants in this 42 U.S.C. § 1983 (1994) action. In the
district court, Yarborough proceeded pro se, and raised several allega-
tions concerning his confinement at the Maryland House of Correc-
tions Annex. On appeal, Yarborough, now represented by counsel,
alleges that the district court erred in granting summary judgment for
defendants, as he alleged cognizable claims with genuine issues of
material fact requiring a trial.

The district court opinion thoroughly sets forth and analyzes Yar-
borough's allegations. Briefly, Yarborough asserts that he was con-

                    2
fined to administrative segregation because of his refusal to take a
skin test for tuberculosis (PPD). In addition, a classification review
team concluded that Yarborough was a threat to the staff, recom-
mending that he remain on administrative segregation. Yarborough's
status on administrative segregation was continued each time he
refused a PPD. During this time, several hearings were held on infrac-
tions charged to Yarborough. He refused to attend the hearings, and
alleges denial of due process. For several days, he was denied show-
ers or recreation. Yarborough alleges that the actions of defendants
against him were taken in retaliation for his previous legal action, and
that defendants have failed to protect him by not placing him in pro-
tective custody.

Yarborough's confinement in administrative segregation for medi-
cal and security reasons is not violative of Yarborough's constitu-
tional rights. Such confinement does not implicate a liberty interest
entitled to due process protections, as it is not an atypical, significant
hardship of prison life. Sandin v. Conner, 515 U.S. 472, 486 (1995).
Placement on administrative segregation is a common incident for an
inmate, "well within the terms of confinement ordinarily contem-
plated by a prison sentence." Hewitt v. Helms , 459 U.S. 460, 468
(1983). As to Yarborough's challenge to his disciplinary infractions,
the district court properly held that the claim is not cognizable under
§ 1983 and dismissed them without prejudice. See Edwards v.
Balisok, ___ U.S. ___, 65 U.S.L.W. 4359, 4361 (U.S. May 19, 1997)
(No. 95-1352). Yarborough has presented nothing to support his alle-
gation that defendants failed to protect him from an objectively seri-
ous threat of harm. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

Claims of retaliation are treated with skepticism in the prison con-
text. Cochran v. Morris, 73 F.3d 1310, 1317 (4th Cir. 1996). Each
alleged act of retaliation must violate some constitutional right or be
punishment for the exercise of such a right. Id. at 1318. Here, accord-
ing to the contemporary records submitted by defendants, Yarborough
was serving a stint in disciplinary segregation when he was first
ordered retained in administrative segregation because of his refusal
to take the PPD test. At the end of his disciplinary sentence, he
requested protective custody. The team investigating this claim found
that he was in no danger, but was himself a danger to the staff. There-
fore, he remained on administrative segregation. Yarborough's con-

                     3
clusory allegations of retaliation are insufficient to support his claim
or establish the necessary element of adversity. ACLU of Maryland,
Inc. v. Wicomico County, Maryland, 999 F.2d 780, 785 (4th Cir.
1993).

The denial of his right to shower and exercise for four days does
not constitute an Eighth Amendment violation, and there is nothing
to connect this event with the exercise of a constitutional right. Yar-
borough has established no significant injury as a result of this depri-
vation that would elevate it to a constitutionally significant level.
Strickler v. Waters, 989 F.2d 1375, 1380-81 (4th Cir. 1993). The tem-
porary seizure of some legal documents, did not significantly impinge
Yarborough's ability to proceed with his action; thus, he has shown
no actual injury to his right of access to the courts. See Lewis v.
Casey, 518 U.S. 343, 351-53 (1996); Strickler, 989 F.2d at 1383-84.

We conclude that the district court did not err in granting summary
judgment against Yarborough. We deny Yarborough's motion for
appointment of counsel; we dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and oral argument would not aid the decisional pro-
cess.

AFFIRMED

                     4